     Case 1:20-cv-00173-DAD-EPG Document 32 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN VANFOSSAN,                               No. 1:20-cv-00173-DAD-EPG (PC)
12                       Plaintiff,                     ORDER AMENDING PREVIOUS ORDER
13           v.                                         (ECF No. 30)
14    ARNEL DELOS SANTOS, et al.,                       ORDER DENYING MOTION FOR AN
                                                        EXTENSION OF TIME AS MOOT
15                       Defendants.
                                                        (ECF No. 31)
16

17          On February 9, 2021, the Court set a mandatory scheduling conference for May 26, 2021.

18   (ECF No. 28). On February 16, 2021, the Court vacated the scheduling conference and ordered

19   the parties to exchange initial disclosures and file scheduling conference statements on dates

20   certain. (ECF No. 30). On March 4, 2021, Plaintiff Benjamin VanFossan (“Plaintiff”), a state

21   inmate proceeding pro se and in forma pauperis in this civil rights action filed pursuant to 42

22   U.S.C. § 1983, filed a motion entitled Plaintiff’s Objection to the Order Vacating Initial

23   Scheduling Conference and Motion for Extension for 60 Days Under Local Rule 142. (ECF No.

24   31).

25          Plaintiff’s motion noted that the Court’s order February 16, 2021 order incorrectly stated

26   the date of the scheduling conference was March 26, 2021, not May 26, 2021. Plaintiff then

27   requested an extra 60 days to prepare his scheduling conference statement.

28          Plaintiff is correct that the Court mistakenly referred to the wrong date for the scheduling
                                                       1
     Case 1:20-cv-00173-DAD-EPG Document 32 Filed 03/08/21 Page 2 of 2


 1   conference in its order. Thus, the remaining dates listed in the order were also incorrect. The

 2   Court will therefore amend the dates provided.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The parties shall exchange initial disclosures no later than April 26, 2021 and shall file

 5               a scheduling conference statement no later than May 12, 2021; and

 6          2. Plaintiff’s motion for an extension of time is DENIED, AS MOOT.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 8, 2021                               /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
